Citation Nr: 1043382	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability  due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
January 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied TDIU.  


FINDING OF FACT

The Veteran is unable to maintain substantially gainful 
employment as a result of symptoms of his service-connected 
disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2). 
 
TDIU may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities.  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
 
But for the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

TDIU Analysis 

In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected disabilities.  The 
Veteran has the following service-connected disabilities: PTSD, 
rated as 50 percent disabling, type II diabetes mellitus, rated 
as 20 percent disabling, tinnitus, rated as 10 percent disabling, 
bilateral lower extremity peripheral neuropathy, rated at 10 
percent disabling individually, bilateral hearing loss, rated as 
noncompensable (0 percent), and erectile dysfunction, also rated 
as noncompensable.  The combined service-connected disability 
rating is 70 percent.  Therefore, the percentage criteria for 
TDIU eligibility are met, and entitlement to TDIU is considered 
on a schedular basis.  38 C.F.R. § 4.16(a).  

In this case, the Veteran contends that he has performed only odd 
jobs during the TDIU claim period that did not constitute 
substantially gainful employment, but was only "marginal" 
employment, and this is evidenced by his earnings of about $5000 
per year, which is below the poverty level.  He contended in a 
December 2009 Statement in Support of Claim that his PTSD 
symptoms are the most impairing, asserting that he cannot work 
with others, becomes distrustful, angry, and disturbed, and that 
his work tends to be highly inconsistent. 

The positive evidence in favor of the claim for TDIU includes the 
Veteran's Social Security earnings record showing that the 
Veteran has not earned more than $12,000 per year since his 
separation from service and earned nothing between 1989 and 2006.  
The Veteran has reported that he performed only odd jobs during 
that time period that did not constitute substantially gainful 
employment, but was only "marginal" employment.  Additionally, 
VA psychiatric treatment records show that the Veteran has 
consistently been treated for PTSD since his diagnosis in 2006.  
Additionally, in an August 2006 record the Veteran reported that 
he attempted to work at full-time employment but could not deal 
with the control.  The examiner determined that the Veteran is 
experiencing moderate to severe psychiatric symptoms, which have 
limited his ability to work and function on the job.  In 
September 2006, the Veteran reported that a lack of motivation 
and concentration was interfering with his ability to work.  
Again in October 2006, a doctor noted that symptoms of PTSD, 
depression, and anxiety keep the Veteran from working and 
functioning as he would like to.  A May 2008 VA social work 
assessment reported that it is unlikely that the Veteran will be 
able to function in full or part-time employment. 

The negative evidence that weighs against the Veteran's claim for 
TDIU includes statements by a VA psychiatrist in July 2009 
suggesting the Veteran should look into his cardiac condition as 
that may be the limiting factor regarding his ability to work.  
The Board notes that the Veteran is not service connected for a 
cardiac disorder.  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or the 
Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  There is some evidence that the Veteran was working and 
supporting himself with odd jobs until he suffered cardiac 
problems.  An October 2006 treatment record reports that the 
Veteran was self-employed doing roofing, sheet rock, framing, 
concrete, and other heavy construction work.  The history shows 
that the Veteran was not able to work since his cardiac symptoms 
began.  Also, in May 2008, the Veteran confronted a VA Clinical 
Nurse Specialist about VA's reluctance to write a letter 
regarding the Veteran's unemployability.  

The Board finds that the weight of the evidence is at least in 
relative equipoise on the question of whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities.  The record contains 
evidence that the Veteran's PTSD symptoms may make it impossible 
for the Veteran to maintain substantially gainful employment.  In 
addition to psychiatric impairment, the Veteran's service-
connected disabilities include physical disabilities that include 
diabetes and lower extremity peripheral neuropathy that also 
cause physical limitations on the Veteran's ability to maintain 
substantially gainful employment.  

In cases such as this, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.  Therefore, resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that TDIU is warranted.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case because the full 
benefit sought by the Veteran is being granted by this decision 
of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2010).  


ORDER

A TDIU is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


